Case 1:20-cv-03314-PKC Document 6 Filed 04/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ee tt -=- sso e sence e == -- Xe

 

Petitioner, 20-cy-3314 (PKC)
-against- ORDER
THOMAS DECKER, in his official capacity as
New York Field Office Director for U.S,
Immigration and Customs Enforcement;
MATTHEW ALBENCE, in his official capacity
as the Acting Director for U.S. Immigration and
Customs Enforcement; CHAD WOLE, in his
official capacity as the Director for U.S.
Immigration and Customs Enforcement; and
CARL E. DUBOIS, in his official capacity as the
Sheriff of Orange County,

Respondents.

CASTEL, U.S.D.J.

Respondents shail file their response to petitioner’s motion by Thursday, May 7,
2020. The Court will hold a telephonic hearing on Monday, May 11, 2020 at 2:00pm. The call-
in information for the hearing is below:

Dial-In: (888) 363-4749

Access Code: 3667981

The parties are respectfully directed to the submissions in Graham v. Decker,

20-cv-2423 (PKC) that address conditions in the Orange County Correctional Facility.

 
Case 1:20-cv-03314-PKC Document 6 Filed 04/29/20 Page 2 of 2

SO ORDERED.

P. Kevin Castel
United States District Judge

Dated: New York, New York
April 29, 2020

 
